G
., ''7'' 7
   ,      4   .    'IA.   t
                                                                                                     05/14/2021
       k Li
                              IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: PR 07-0011


                                                  PR 07-0011
                                                                                           FILED
                                                                                          MAY 1 4 2021
                                                                                       Bowen Greenwood
                                                                                     Clerk of Suprerne Court
                                                                                        State of Montana

         IN THE MATTER OF CALLING A RETIRED
                                                                               ORDER
         DISTRICT JUDGE TO ACTIVE SERVICE




                  The judges of the Eighth Judicial District of the State of Montana have requested
        the assistance of retired District Judge Mike Salvagni to assume jurisdiction of Cascade
         County Cause Nos. ADC-20-086,State v. Jacob Fassett, ADC-21-154,State v. Johnathan
        Pettit, ADN-18-352, Matter ofD.L., A Youth in Need of Care, ADN-18-353, Matter of
         ML., A Youth in Need ofCare, and ADN-18-354, Matter ofP.L., Jr., A Youth in Need of
         Care. They also request his assistance to conduct initials and various criminal status
         hearings on July 9, 2021, and to assume jurisdiction of a criminal jury trial scheduled in
         Department A on July 26-28, 2021.
                  Judge Salvagni has retired under the provisions ofthe Montana Judges' Retirement
         System and, being subject to call for duty pursuant to § 19-5-103, MCA,has advised that
         he is agreeable to assisting the Eighth Judicial District Court with the above-listed matters.
                  IT IS HEREBY ORDERED:
                  1. The Honorable Mike Salvagni, retired District Judge, is hereby called to active
        service in the District Court of the Eighth Judicial District of the State of Montana, to
         assume jurisdiction of Cascade County Cause Nos. ADC-20-086, State v. Jacob Fassett,
         ADC-21-154, State v. Johnathan Pettit, ADN-18-352, Matter ofD.L., A Youth in Need of
         Care, ADN-18-353, Matter ofML., A Youth in Need ofCare, and ADN-18-354, Matter of
        P.L., Jr., A Youth in Need ofCare..
                  2. Judge Salvagni may conduct initials and various criminal status hearings on July
         9, 2021, and to assume jurisdiction of a criminal jury trial scheduled in Department A on
July 26-28, 2021. He shall have full authority to conduct all proceedings, including final
orders or dispositions in matters over which he presides.
       3. For all active service, Judge Salvagni shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       A copy ofthis Order shall be filed with the District Court Clerk of Cascade County,
with the request that this Order be sent to all counsel of record in the above-listed matters
and be publicly posted for all counsel of record in all cases scheduled on the July 9, 2021
initials and various criminal status hearings and the July 26-28, 2021 jury trial on which he
will preside.
       A copy of this Order shall be provided to the District Court Judges of the Eighth
Judicial District, the Honorable Mike Salvagni, Beth McLaughlin, Supreme Court
Administrator, and Cathy Pennie, Office ofthe Supreme Court Administrator.
       This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
      DATED this             ay of May,2021.



                                                                Chief Justice




                                             2